Citation Nr: 1120314	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-40 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than August 1, 2008 for Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1950 until March 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The appellant claims as the Veteran's widow.

The issue of entitlement to aid and attendance allowance and/or housebound benefits was raised by the record in an application received by the RO in February 2009.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in May 2000.

2.  The appellant's claim for DIC was received on July 17, 2008, more than one year after the death of the Veteran.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 2008 for the award of DIC have not been met. 38 U.S.C.A. §§ 5105, 5110, 5111 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.114(a), 3.150, 3.152, 3.153, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, where the law and not the underlying facts or development of the facts is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000).  The Board therefore finds that no action is necessary under the VCAA and that the case is ready for appellate review.

Claim on Appeal

The Veteran died in May 2000, and in June 2000 VA received an application for burial benefits, VA Form 21-530.  On June 19, 2000 the RO issued a rating decision finding that the Veteran's death was service connection, and the appellant was notified on June 23, 2000 that a burial allowance based on service-connected death had been granted.

In July 2008, VA received an application for DIC on VA Form 21-534.  The application was accompanied by a statement from the appellant's representative indicating that the RO committed clear and unmistakable error (CUE) by not inferring a claim for DIC when the appellant submitted an application for burial benefits in June 2000.

In response to the appellant's July 2008 application for DIC, the RO issued a rating decision in November 2008 granting basic eligibility to Dependents' Educational Assistance (DAE) from May 14, 2000.  A November 2008 letter describing the award indicated that DIC was granted, effective July 17, 2008.  In January 2009, VA received a notice of disagreement from the appellant, relating specifically to the effective date assigned.

As a preliminary matter, the Board notes that the appellant has indicated that she is in receipt of benefits from the Social Security Administration based on her own employment.  She has made no indication that such benefits relate to her status as a widow, and thus the provisions of 38 C.F.R. § 3.153 (2010) are not for application.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a) (West 2002).   

The effective date of an award of death compensation, dependency and indemnity compensation, or death pension for which application is received within one year from the date of death shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110(d) (West 2002).

In this case, the record clearly shows that the appellant claimed entitlement to burial benefits in June 2000.  Such benefits were granted, and it was not until July 2008 that she claimed entitlement to DIC.  Because July 2008 was not within one year of the Veteran's death, the effective date cannot extend to the date of death as the appellant argues.  Rather, the appropriate effective date, August 1, 2008, has been assigned.

With regard to the representative's argument of CUE, a final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a) (2010).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board notes that "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . ." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).

Here, a valid CUE claim has not been raised.  Specifically, the representative has argued not that clear and unmistakable error was committed with the issuance of the prior rating decision in June 2000; but rather that VA failed to meet its duty to assist in not advising the appellant of the potential availability of DIC when VA received notice of the Veteran's death.

The representative's argument fails for two reasons.  First, while it is contended that the appellant did not receive notice regarding DIC, the Board notes that a document dated June 22, 2000 indicates that a copy of VA From 21-534 was sent to the appellant; VA Form 21-534 being that form used in making an application for DIC.  
The Court of Appeals for Veterans' Claims (CAVC or Court) has long recognized that "there is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"   Sthele v. Principi, 19 Vet. App. 11, 16 (2004) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992)).  Furthermore, the presumption of regularity has specifically been applied to RO's mailing procedures.  See Jones v. West, 12 Vet. App. 98, 100-02 (1998).  While the presumption may be overcome by the submission of "clear evidence to the contrary," Ashley, 2 Vet. App. at 390, no such evidence has been submitted in this case to indicate that the RO did not send the appellant a copy of VA Form 21-534 in spite of the June 2000 record stating that one had been sent.  The Court has been clear in stating that even where VA's practice is to include a copy notices sent in the Veteran's claims file, the absence of the letter from the claims file would not rebut the presumption of regularity. There is no requirement for that document to be contained in the record for the presumption of regularity to apply. See Clark v. Nicholson, 21 Vet. App. 130, 133 (2007).

Even assuming that the appellant did not receive notice regarding potential DIC benefits, at the time of the appellant's June 2000 application for burial benefits, 38 U.S.C.A. § 7722(c) stated that:

(1) The Secretary shall distribute full information to eligible veterans and eligible dependents regarding all benefits and services to which they may be entitled under laws administered by the Department and may, to the extent feasible, distribute information on other governmental programs (including manpower and training programs) which the Secretary determines would be beneficial to veterans.  

(2) Whenever a veteran or dependent first applies for any benefit under laws administered by the Secretary (including a request for burial or related benefits or an application for life insurance proceeds), the Secretary shall provide to the veteran or dependent information concerning benefits and health care services under programs administered by the Secretary.  Such information shall be provided not later than three months after the date of such application.  38 U.S.C.A. § 7722 (West 2002).

In June 2006 38 U.S.C.A. § 7722 was repealed and replaced by 38 U.S.C.A. § 6303.  See Pub. L. 109-233, Title IV, § 402(c), June 15, 2006, 120 Stat. 411.  Section 6303(c) states that:

      (1) The Secretary- 
(A) shall distribute full information to eligible veterans and eligible dependents regarding all benefits and services to which they may be entitled under laws administered by the Secretary; and 

(B) may, to the extent feasible, distribute information on other governmental programs (including manpower and training programs) which the Secretary determines would be beneficial to veterans. 

(2) Whenever a veteran or dependent first applies for any benefit under laws administered by the Secretary (including a request for burial or related benefits or an application for life insurance proceeds), the Secretary shall provide to the veteran or dependent information concerning benefits and health care services under programs administered by the Secretary. Such information shall be provided not later than three months after the date of such application.  38 U.S.C.A. § 6303 (West 2002 & Supp. 2010).

In evaluating the arguments of the appellant's representative, the Board has considered former Section 7722 and the currently effective Section 6303, but finds nothing to suggest that VA did not fulfill its duties under the laws.   Specifically, as previously noted the record indicates that the appellant was sent a copy of VA Form 21-534, effectively placing her on notice and affording the opportunity to apply for DIC.  

The Board has also considered whether VA was obliged to provide Form 21-534 to the appellant pursuant to 38 C.F.R. § 3.150(b) which states that "[u]pon receipt of notice of death of a veteran, the appropriate application form will be forwarded for execution by or on behalf of any dependent who has apparent entitlement to pension, compensation, or dependency and indemnity compensation."  38 C.F.R. § 3.150(b).  

The fact that the appellant did not file an actual application for DIC benefits within one year after the veteran's death is not in dispute.  Nonetheless she argues that her application for burial benefits put VA on notice that she was also seeking additional benefits and that VA was thus obligated to provide her with the requisite forms for her to apply for those benefits.  See Shields v. Brown, 8 Vet. App. 346 (1995).  In that case the Court cited to Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992) in support of the holding that an "application for burial benefits should not be deemed an application for DIC."  Id., see also Thompson v. Brown, 6 Vet. App. 436, 437 (1994) (application for DIC benefits and application for flag, individually or together, "are not the functional equivalent of an application for burial benefits").  Thus, even if VA had not supplied the appellant with notice regarding potential entitlement to DIC in 2000, such an omission would not have been contrary to the laws and regulations applicable to the Department's duty to notify.  Regardless, in this case, the appropriate form was forwarded to the appellant and she did not respond in a timely manner.

Here, the effective date of the benefit is controlled by the date of receipt of the application.  In conclusion, the record shows that the appellant first submitted a claim for DIC in July 2008, and such a claim was granted with the correct effective date of August 1, 2008.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date earlier than August 1, 2008 for the award of dependency and indemnity compensation is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


